Case 1:21-cv-00871-RA Document 13 Filed 09/01/21 Page 1 of 2
Case 1:21-cv-00871-RA Document 13 Filed 09/01/21 Page 2 of 2




           Application granted. The proposed case management plan is adopted with the
           following modification: the "all discovery deadline" is set to June 22, 2022. A
           post-fact-discovery conference will be held December 17, at 10:30 a.m. No
           further adjournments will be granted absent good cause.

           SO ORDERED.

           ____________________
           Hon. Ronnie Abrams
           09/01/21
